Citation Nr: 1402917	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-49 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), but excluding his already service connected pain disorder with psychological features due to a cervical spine condition.

2.  Entitlement to service connection for bilateral hand numbness.

3.  Entitlement to service connection for a right hip or lower extremity problem.

4.  Entitlement to service connection for headaches.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU). 




REPRESENTATION

Veteran represented by:	Kristina J. Vasold, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from August 1996 to August 2000.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 
 
It is noted that significant evidence has been added to the record since the most recent supplemental statement of the case.  However, at his hearing, the Veteran indicated that it was his desire to waive RO consideration of this evidence.  As such, a remand is not required.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.

FINDINGS OF FACT

1.  The Veteran has PTSD as a result of an in-service assault.

2.  The Veteran has consistently experienced headaches since being struck in the neck during service.

3.  The weight of the evidence is against the conclusion that the Veteran has a chronic neurologic disability manifested by either bilateral hand numbness or by pain in his right hip or right lower extremity.


CONCLUSIONS OF LAW

1.  Criteria for service connection for PTSD have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

2.  Criteria for service connection for headaches have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  Criteria for service connection for a chronic disability manifested by bilateral hand numbness have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  Criteria for service connection for a right hip or right lower extremity disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
PTSD

To establish service connection for PTSD the evidence must satisfy three basic elements: 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

In this case, the Veteran has reported two primary in-service stressors which he believes caused him to develop PTSD.  The first stressor was a fellow sailor who the Veteran had accompanied off his ship being allegedly raped while the ship was docked in Puerto Rico and the Veteran being caught up in the subsequent investigation of the alleged rape; and the second stressor was a physical assault on the Veteran in which he was struck in the back of his neck and allegedly beaten by multiple assailants.

In support of the Veteran's accounts, a sailor who shared a bunk room with the Veteran wrote a letter in which he corroborated the fact that a sailor on their ship had been alleged to have been raped while the ship was docked in Puerto Rico.  The letter also described the resulting military investigation following the alleged rape, which included questioning of the Veteran, and detailed the subsequent threats and harassment that the Veteran received on the ship because it was believed that he had either participated in the alleged rape or had identified those who had.  There are some questions as to the details of the actual night the rape was alleged to have occurred, as there are some inconsistencies through the numerous accounts provided by the Veteran and in the letter from the friend, but the letter serves to at least corroborate the fact that a rape was alleged to have occurred and that there was an investigation into the allegation.  As such, to the extent that this incident is considered a stressor sufficient to support a diagnosis of PTSD, it is considered to have been corroborated.        

With regard to the in-service assault, there are also a number of discrepancies as to the details.  For example, in one version, the Veteran reported chasing after the perpetrator for several blocks, while in another version, the Veteran reported being knocked to the ground and kicked repeatedly by multiple assailants.  Additionally, the reported motivations for the assault have ranged from the assailant being unhappy with the Veteran's treatment of a neighborhood girl to retribution for testimony the Veteran had allegedly provided during the rape investigation.  However, regardless of the motivation for the assault, service treatment records do document the Veteran received treatment for injuries stemming from his being struck in the back of the neck, and the Veteran submitted a photo of his swollen face which appears to show more extensive beating than would be expected if the Veteran was merely struck once in the back of the head.

As such, the Board believes that regardless of the exact details of the incidents, the fact remains that there was an investigation into an alleged rape that involved questioning the Veteran and the Veteran was assaulted in service.  Therefore, the occurrence of the Veteran's reported stressors has been corroborated.  

The next question is whether the corroborated stressors caused the Veteran to develop PTSD.

Here, the evidence is again mixed as there were several medical opinions and VA examinations during the course of the Veteran's appeal which concluded that he did not meet the DSM-IV criteria for a diagnosis of PTSD, such as VA examination reports in June 2005 and November 2009.  However, more recent treatment records and examination reports do show that the Veteran has consistently been diagnosed with PTSD by multiple medical professionals based on the corroborated stressors that were discussed above.  See November 2009 letter from VA psychiatrist; February 2012 letter from a VA psychiatrist; and September 2011 psychological testing.  

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Here, the medical professionals are split so evenly as to whether the Veteran has PTSD that the Board concludes that the evidence for and against the Veteran's claim is at the very least in relative equipoise.  In such circumstances, VA regulations dictate that reasonable doubt is to be resolved in the Veteran's favor.  Accordingly, the Veteran's claim for service connection for PTSD is granted.  

It is noted that the Veteran has already been service connected for a pain disorder with psychological features, and thus some or all of his psychiatric symptomatology may have already been accounted for.  However, to the extent that the Veteran's PTSD is found to be responsible for additional psychiatric symptomatology, it should be accounted for in the Veteran's psychiatric disability rating.

Headaches

The Veteran testified at a hearing before the Board in August 2013 that he experienced migraine headaches between three and five times per week that would last from hours to weeks at a time.  The Veteran reported mentioning headaches to his doctors when he would see them, but denied seeking treatment every time he had a headache. 

Service treatment records confirm that the Veteran was attacked in August 1998 and was hit on the neck with a heavy bookbag.  In September 1998, the Veteran was seen with complaints of occasional throbbing and piercing headaches since the cervical strain injury.  The Veteran was assessed with migraine headaches.  The Veteran presented again for treatment in October 1998 with complaints of constant headaches after being hit with something in a backpack in August 1998.  He was assessed with muscle tension headaches and given Motrin.

Following service, the Veteran's reported headaches have waxed and waned through the years; perhaps in part due to the periodic success of medication. 
For example, in a September 2002 VA treatment record, it was noted that the Veteran had taken medication for one month which had resolved his severe headaches, but the neurologist indicated that he would not be surprised if the headaches recurred in the future.  Nevertheless, the Veteran has consistently reported experiencing headaches, and VA treatment records have documented complaints of headaches for a number of years.
  
There have been several opinions offered as to whether the Veteran has a headache disability.  At a VA examination in May 2003, the examiner stated that it was his opinion that the right sided headache that the Veteran described was due to referred pain from his service connected cervical degenerative disc disease and muscle spasm.  Yet, in September 2008, another VA doctor stated that the Veteran did have problems with chronic migraines; and reports of headaches are listed throughout the Veteran's VA treatment records.  At a VA examination in November 2009, the Veteran was diagnosed with posttraumatic headaches with a migrainous component.

Having reviewed the evidence, the Board concludes that service connection is warranted for a headache disorder.  The Veteran's reports of headaches began in service, and he has consistently reported experiencing headaches throughout the course of his appeal.  Moreover, a medical opinion has described the headaches as posttraumatic and it is well-documented that the Veteran incurred a significant trauma to his head in service.  As such, resolving any reasonable doubt in the Veteran's favor, his claim is granted.

Bilateral hand numbness and right hip or lower extremity problems

In August 2007, the Veteran wrote that he had hip problems and numbness in his hands that he believed was secondary to his spine and migraine conditions.  In September 2007, the Veteran added that he was experiencing sharp pain that was radiating down his right leg making it difficult to walk any distance.  In October 2007, the Veteran wrote that he experienced sharp pain that radiated down his right arm and right leg, adding that his hands and face would go numb.  He explained that the pain started in his neck and radiated down his right arm and from his back down his right leg.

At his Board hearing in August 2013, the Veteran declined to provide testimony on either his hand numbness or his right hip/lower extremity problems, although his representative reaffirmed the desire to continue the appeal of these issues.  As such, the Board is left with the Veteran's few vague statements, as described above, to attempt to parse out the symptoms/disorders for which he believes that service connection is warranted.  The Board will address the bilateral hand numbness and the right hip/right lower extremity claims together; as the Veteran has not alleged any specific injuries to his hand or right hip area, beyond his in-service TBI; and there are no orthopedic diagnoses for hand or right hip disabilities in the medical records.  As such, the Board will investigate whether the Veteran has a quantifiable neurologic disability that is the result of his military service.

The finding of an actual, quantifiable disability is a key component of a service connection claim, as VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  Rather, VA needs to identify a disability, not symptoms of a disability; and service connection cannot be granted for symptoms of a disability.

Here, the Veteran has essentially complained of pain that has radiated into various parts of his body.  However, as will be discussed, despite extensive testing, no specific orthopedic disability has been diagnosed that would address the Veteran's complaints, beyond the disabilities for which he is already service connected, including TBI, and degenerative disc and joint disease of the lumbar and cervical spines.  The Veteran has also been service connected for a pain disorder with psychological features, and to the extent such a disability covers these complaints, they are already contemplated.  To this end, the regulations provide that the evaluation of the same disability under various diagnoses (known as "pyramiding") is to be avoided.  38 C.F.R. § 4.14.

Here, the issue is not necessarily whether the Veteran is experiencing symptoms in his extremities, but whether such symptoms are attributable to a separate neurologic disability, as opposed to being symptoms of his already service connected TBI residuals, cervical/lumbar spine disabilities, or neuropsychiatric pain disorder. 

Looking at the medical evidence of record, in January 2007 the Veteran was seen at the emergency room where he voiced complaints of severe chronic pain which radiated to the right side of his head and down his right leg.  The Veteran was assessed with chronic pain.

In January 2008, the Veteran underwent a VA examination at which he complained that he had pain radiating into both arms, mostly the right, which was constant and increased with coughing and sneezing.  It was noted that the Veteran had typically been prescribed Toradol for pain and flare-ups.  On neurologic examination, the Veteran walked on level ground without difficulty; deep tendon reflexes were active and equal, and there was no muscle loss or atrophy noted.  No neurologic disability was diagnosed.

At a neurology consult in April 2009, the medical professional stated that there did not seem to be anatomic correlation for many of the Veteran's complaints and therefore it was suspected that some of his complaints were psychiatric in origin.  It was allowed that because of the Veteran's degenerative changes, there could be some residual neurologic injury that could not be determined due to the Veteran's limited ability to perform a physical examination or to give a detailed description of his symptoms.  As such, an EMG was ordered to investigate such a possibility.

In May 2009, the Veteran underwent an EMG which revealed normal electrophysiology.  The EMG resulted in the specific findings that there was no peripheral neuropathy and no acute or subacute radiculopathy.  

At a neurology consult in July 2009, it was again suggested that the Veteran's distribution of pain and numbness might have some psychiatric element.  

In November 2009, the Veteran underwent a VA examination at which he reported bilateral numbness and tingling in his hands, face, and thighs.  The examiner noted that the distribution of pain and numbness was not consistent with focal lesions, or with the area of the Veteran's TBI, and she also suggested that there might be some psychiatric element to the Veteran's pain.  The examiner noted that the Veteran had normal tone, but decreased sensation from approximately L4 down, and explained that the symptoms were difficult to interpret as the Veteran was somewhat vague regarding his sensation.  The examiner acknowledged the Veteran's complaints of bilateral upper and lower extremity tingling, but explained that it was difficult to evaluate given his vagueness about what he felt.  However, the examiner stated that it did appear that the Veteran's symptoms were located in a stocking glove distribution as had been noted on previous neurological examinations.  The examiner concluded that it was at least as likely as not that such symptoms were related to a peripheral polyneuropathy of uncertain etiology and were not related to his TBI.  The examiner stated that the neurological effects of the Veteran's TBI were stable.

However, while the examiner reported reviewing the Veteran's claims file, and suggested that the Veteran might have peripheral polyneuropathy, she failed to discuss the findings of the EMG that had been conducted just six months earlier that found no evidence of peripheral neuropathy.  This is highly relevant in that while the examiner suggested that the Veteran had some type of peripheral polyneuropathy based on a vague and entirely subjective physical examination, the recent objective medical testing did not support the diagnosis of peripheral neuropathy.  

As an initial point, the Veteran, as a lay person, lacks the medical training and expertise to provide a complex medical opinion such as diagnosing a neurologic disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to establish the presence of a neurologic disability in any of his extremities.  However, the Veteran is considered competent to report what comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As such, he may report symptoms such as tingling, numbness, and pain; as he is uniquely qualified to report how and what he feels.  The Board must then review the Veteran's statements and make a credibility determination as to his reports.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board notes that the Veteran has been a highly unreliable witness throughout the course of his appeal.  His claims file is laced with numerous examples of memory loss, paradoxes, and inconsistent reports, which calls into question his reliability.  The Board is not attempting to disparage the Veteran in this instance, as it is clear that he has significant service connected disabilities, including the residuals of a TBI, which are well-documented as having caused memory loss.  Moreover, the misrepresentations may not have been the product of conscious decisions.  For example, on psychiatric testing in October 2008, it was noted that the Veteran's level of performance on his tests pointed to the likelihood of symptom magnification, with emotional and/or motivation factors interfering with his effort.  Yet the medical professional cautioned that this was not to say that the Veteran was consciously attempting to do poorly on the tests, but that some of the factors were operating outside of his awareness and/or control. 

However, regardless of his intent, the fact remains that the Veteran has demonstrated a tendency to over report symptomatology during the course of his appeal.  For example, in January 2003, a VA examiner cautioned that the Veteran's reliability as a historian was suspect and might not be sufficient to derive firm diagnostic impressions from.

In April 2006, the Veteran reported that he had a lot of pain getting up out of a chair and had to rely heavily on the use of his upper extremities when he was being physically evaluated, yet the medical professional noted that when the Veteran was called in the waiting room, he stood up without any problems and without using his upper extremities.

In April 2009, the Veteran reported chronic pain throughout, regardless of what activities he was performing, but the medical professional noted that the Veteran did not appear to be in pain during the interview; and at the same treatment session, the Veteran endorsed every symptom of PTSD that he was asked about, including constant fear, but the medical professional explained that the Veteran's presentation was simply not consistent with a man in constant fear.  The neuropsychiatrist wrote that the Veteran's presentation was complicated by an inconsistent and evolving history which was presented in the context of an effort to achieve 100 percent service connected status.  The  neuropsychiatrist wrote that while the service connection issue should not play a role in the Veteran's clinical care per se, it had become such a prominent theme throughout his medical records and his clinical presentations that it was presently difficult to disentangle his desire for increased benefits from clinical complaints.  The doctor then laid out many of the Veteran's paradoxes including that he complained of memory loss, but gave vivid and detailed descriptions of various events, places, and people; and he performed well on memory testing.  Likewise, he described pain and fear, but did not objectively appear to be frightened and did not exhibit any overt pain behavior.  When asked to select a symptom that most interferes with his suffering, he could not identify one.

At a VA examination in November 2009, it was noted that the Veteran's PTSD stressor had been changed through the records to add elements of greater stress.  Additionally, psychological testing strongly suggested malingering, and indicated that the Veteran was not giving his best effort at that time.  It was also noted that despite the Veteran's professed impairment of thought processes and communication, he did not display any such symptoms during the examination, and he arrived with a well-organized file which he hoped supported his case.  The examiner noted that the Veteran's scores on testing were simply not consistent with his physical presentation.

The Veteran has also repeatedly professed a focused desire to obtain a 100 percent VA disability rating, as was noted at a psychotherapy session in March 2007 and at his aforementioned VA examination in April 2009. 

As finder of fact, the Board must determine, both the weight and credibility of all the evidence of record.  To this end, equal weight is not accorded to each piece of evidence contained in a record; and every item is not considered to have the same probative value.  Rather, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

In weighing credibility of evidence, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Again, the Board does not wish to disparage the Veteran and recognizes that he has cognitive issues as a result of his TBI.  However, here, the Board is faced with weighing objective evidence against subjective evidence, and thus the Veteran's professed memory deficits, repeated symptom magnification, and professed desire to achieve a 100 percent rating become highly relevant, particularly in light of the fact that objective testing failed to find any neurologic impairment.

Moreover, even the VA examiner who suggested that peripheral polyneuropathy might be present acknowledged that the physical examination was difficult because the Veteran was vague throughout the examination.

Given the inherent problems with the subjective reports, the Board simply finds the objective evidence, namely the May 2009 EMG, to be the more reliable evidence and thus more probative.  As such, this objective evidence is afforded greater weight.  When this is done, the evidence is against a finding that the Veteran has a neurologic disability in any of his extremities.

The Board acknowledges the Veteran's complaints of bilateral hand numbness, but finds that despite extensive investigation by medical professionals, the weight of the evidence is against the conclusion that the Veteran has a chronic neurologic disability; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for a disability manifested by bilateral hand numbness and/or right lower extremity/hip pain is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in May 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2013 Board hearing, the undersigned Veterans Law Judge specifically addressed the criteria for service connection and asked questions as to medical treatment and history.  Moreover, neither the Veteran, nor his attorney, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, and the Veteran has not alleged receiving any private treatment.  Additionally, the Veteran testified at a hearing before the Board. 

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, 
neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

Service connection for PTSD is granted.

Service connection for bilateral hand numbness is denied.

Service connection for a right hip or lower extremity problem is denied.

Service connection for headaches is granted.

REMAND

The Veteran has a claim for TDIU pending.  Given the fact that service connection has been granted for several disabilities in this decision, the Board finds that the adjudication of TDIU is potentially impacted by the disability ratings and effective dates which will be assigned.  As such, the Veteran's TDIU claim is remanded so that it may be readjudicated following the assignment of additional disability ratings and effective dates. 

Accordingly, the case is REMANDED for the following action:

Once disability ratings and effective dates have been assigned to the disabilities which have been granted service connection by this decision, and following any necessary development, readjudicate the TDIU claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


